REDMANN, Judge
(dissenting).
The evidence, including defendant’s own accounting record and defendant’s prior statement to the independent notary, supports plaintiff’s position that she was charged 2% per month for an extension of time to pay the first $17,500 instalment of the first note. Because not provided in the face amount of the note, that 2% was usurious, C.C. 2924; therefore all interest on that note should be forfeited, R.S. 9:3501, Thrift Funds of Baton Rouge, Inc. v. Jones, La.1973, 274 So.2d 150, cert. denied, 414 U.S. 820, 94 S.Ct. 115, 38 L.Ed.2d 53.